Citation Nr: 1533391	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Army from August 1956 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2014, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In May 2014, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence was obtained by the RO after the RO issued a Supplemental Statement of the Case (SSOC) in June 2015.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case, a SSOC should be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.

In this case, a SSOC was issued on June 6, 2015 for the issue on appeal.  Thereafter, the Veteran was afforded a VA examination and an opinion was issued on June 22, 2015.  The RO did not issue an additional SSOC, nor did the Veteran waive RO review of the VA examination report.  As the June 2015 VA examination is not duplicative of evidence previously received and is highly relevant to the claim on appeal, the case must be remanded back to the AOJ for review and issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim on appeal in light of all the evidence of record, including the June 2015 VA examination report.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

